DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/11/2022 has been entered.  Claims 1-9 and 21-31 remain pending in the application.  Claims 10-20 have been canceled.  Claims 25-26, previously withdrawn, have been rejoined and examined on the merits.  Applicant's amendments to the claims have overcome the nonstatutory double patenting rejections previously set forth in the Non-Final Rejection mailed 05/02/2022.  Applicant's amendments to the claims have overcome the 112(a) and (b) rejections previously set forth in the Non-Final Rejection mailed 05/02/2022.  

Election/Restrictions
Claim1 is allowable. Claims 25-26, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between original and new inventions, as set forth in the Office action mailed on 05/02/2022, is hereby withdrawn and claims 25-26 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-9 and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a drill bit having a body formed of a material composition comprising at least one region comprising reinforcing particles infiltrated with a universal binder, and reinforced binder zones formed among reinforcing particles in the at least one region.  The reinforced binder zones each comprising a binder-reinforcing material also infiltrated with the universal binder, and have a different composition than the reinforcing particles in the at least one region.  The reinforced binder zones further comprise an intermetallic material composition or a stiff alloy composition of the universal binder material chemically reacted with the binder-reinforcing material.  
The closest prior art is U.S. Publication No. 2013/0180786 to Thomas, et al. as set forth in the Non-Final Rejection mailed 05/02/2022.  Applicant argues that claim 1 also now requires "the reinforced binder zones further comprising an intermetallic material composition or a stiff alloy composition of the universal binder material chemically reacted with the binder-reinforcing material" (remarks, page 7).  Applicant argues that the reinforcing agent clusters of Thomas are not chemical reaction products of universal binder material with binder-reinforcing material (remarks, page 7).  Applicant argues that the reinforcing agent clusters are already present in the mold prior to infiltration (remarks, page 7).  Applicant argues that Thomas’ mention of "reinforcing agents comprising diamond may be coated with titanium" may at most suggest that any titanium coating is present in the finished product, but such a limited teaching is not sufficient to teach or suggest, and to enable, the chemical reaction product of titanium and copper to form an intermetallic material composition or a stiff alloy composition as required by claim 1 (remarks, page 7).  These arguments have been fully considered and are persuasive.  
The references do not teach or suggest the reinforced binder zones further comprising an intermetallic material composition or a stiff alloy composition of the universal binder material chemically reacted with the binder-reinforcing material.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733